Citation Nr: 0932153	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In June 2009, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides.

2. Diabetes mellitus was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). 

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was not provided with a VCAA notification letter with respect 
to his service connection claim for diabetes mellitus prior 
to the initial unfavorable AOJ decision issued in December 
2003.  The first VCAA letter sent with regard to this claim 
was issued in April 2007, and a second letter was sent in 
June 2009. 

Although the Board recognizes that the timing of the April 
2007 and June 2009 letters was inadequate, but finds that no 
prejudice to the Veteran has resulted.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, the 
Board notes that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all due 
process requirements if preceded by adequate VCAA notice.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  

Here, both the April 2007 and June 2009 VCAA letters informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Additionally, the April 2007 
letter provided notice as to disability ratings and effective 
dates, as required under Dingess/Hartman.  Both of these 
letters were followed by an SSOC.  Thus, the inadequate 
timing of the VCAA notice in this case was rectified by 
subsequent readjudication of the claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, service personnel records, and VA 
and private treatment records were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has diabetes mellitus that is a result of his 
military service is not necessary to decide his claim.  Any 
current medical opinion linking such disability to the 
Veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the Veteran decades 
following discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
diabetes mellitus in service, there is no competent basis 
upon which to conclude that the Veteran's current disability 
is related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the Veteran.  Thus, the Board concludes that 
an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, VA regulations provide that he shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2008); see also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upholding VA's requirement that a claimant must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)) 
(emphasis added).  As discussed below, the evidence fails to 
establish that the Veteran served in or visited the Republic 
of Vietnam.

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma. 
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).

Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.  A finding of direct service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was exposed to herbicides during 
service and that he developed diabetes mellitus as a result.  
Specifically, he alleges that his ship transported containers 
of herbicides and that he came into contact with the 
herbicides when handling the cargo.  Therefore, he argues 
that service connection is warranted for diabetes mellitus.

Initially, the Board observes that the record reveals that 
the Veteran was diagnosed with diabetes mellitus 25 years 
prior to a September 2006 VA treatment record, or 1981.  
Therefore, the Board finds that the Veteran has a current 
disability of diabetes mellitus.

However, the record does not demonstrate a relationship 
between the Veteran's diabetes mellitus and his military 
service.  The Veteran contends that he was exposed to 
herbicides while serving during the Vietnam War.  The Veteran 
served in the Navy on board several ships, and his DD Form 
214 reflects that he had foreign and/or sea service of over 
three years.  However, nothing in the record demonstrates 
that the Veteran went ashore in the Republic of Vietnam or 
that he was exposed to herbicides on board ship.  

The Veteran's complete service personnel records are of 
record, and they document the various ships on which the 
Veteran served, including the time period he was on each 
ship, and his military occupational specialty as a seaman 
with a secondary specialty as a firefighter.  However, these 
records provide no information that suggests that the Veteran 
set foot in Vietnam or would otherwise have had contact with 
herbicides.  Without such evidence, the Veteran is not 
presumed to have been exposed to herbicides during service.

Additionally, the Board notes that the first date associated 
with his diabetes mellitus post-service is 1981, eight years 
after service discharge.  Thus, he is not entitled to service 
connection of a presumptive basis as a result of the 
disability manifesting within one year of service. 

Further, with regard to direct service connection, the lapse 
in time between service and the first complaints and 
diagnoses weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, there is no competent evidence associating the 
Veteran's diabetes mellitus with his military service.  The 
only evidence that his diabetes mellitus is etiologically 
related to his service is the Veteran's own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a relationship between the Veteran's diabetes 
mellitus and his military service, service connection is also 
not warranted on a direct basis.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claim, the preponderance 
of the evidence is against the Veteran's claim for service 
connection for diabetes mellitus.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal, 
and his service connection claim must be denied.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.
ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


